936 F.2d 583
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.Kirby W. ROUTT, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee.
No. 90-5220.
United States Court of Appeals, Tenth Circuit.
June 10, 1991.

Before McKAY, SETH and SEYMOUR, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant/claimant Kirby W. Routt appeals from the district court's determination that substantial evidence supports the Secretary of Health and Human Services' denial of his claim for benefits under Titles II and XVI of the Social Security Act.  Claimant alleged disability resulting from a bad back and legs, headaches, and blurred vision.  Appellant's brief at 2.  His request for benefits was denied administratively, and after a de novo hearing, the administrative law judge (ALJ) also denied claimant's request for benefits.  The Appeals Council denied review, making the ALJ's decision the final decision of the Secretary.  Hill v. Sullivan, 924 F.2d 972, 973 (10th Cir.1991).


3
Judicial review of the Secretary's determination is limited;  the court's only function is to determine whether the record as a whole contains substantial evidence to support the Secretary's decision.  Williams v. Bowen, 844 F.2d 748, 750 (10th Cir.1988).  Substantial evidence is such evidence that a reasonable mind might accept as adequate to support the conclusion reached by the Secretary.  Richardson v. Perales, 402 U.S. 389, 401 (1971);  Broadbent v. Harris, 698 F.2d 407, 414 (10th Cir.1983).


4
On appeal, claimant contends that 1) the ALJ's determination that he was not disabled because he retained the ability to do light and sedentary work, with certain limitations, was not supported by substantial evidence, 2) the ALJ failed to properly develop claimant's case at his de novo hearing, and 3) the ALJ posed an incomplete hypothetical question to the vocational expert at claimant's hearing.


5
Based on our careful review of the entire appellate record and parties' briefs, we conclude that substantial evidence supports the Secretary's findings that claimant was not disabled.  Therefore, for substantially the same reasons contained in the United States magistrate judge's findings and recommendations dated May 24, 1990, and the district court order dated September 27, 1990, the judgment of the United States District Court for the Northern District of Oklahoma is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3